COX, Judge
(concurring in the result):
Because the seizure of evidence in this case was litigated at trial on the basis of military inspection and not probable cause, and since, as the Court of Military Review notes, “the facts [of probable cause] are not developed in great detail,”** I prefer to analyze the seizure in terms of inspection.
Due to the critical and unique nature of the military mission, inspections of many sorts are reasonable under the Fourth Amendment and are everyday facts of military life. United States v. Bickel, 30 MJ 277 (CMA 1990); Murray v. Haldeman, 16 MJ 74 (CMA 1983); United States v. Middleton, 10 MJ 123 (CMA 1981). The reasons for inspections are well stated in Mil.R.Evid. 313(b), Manual for Courts-Martial, United States, 1984:
An “inspection” is ... conducted as an incident of command the primary purpose of which is to determine and to ensure the security, military fitness, or good order and discipline of the unit, organization, installation, vessel, aircraft, or vehicle____
In other words, inspections are conducted to assure that the mission can be accomplished.
In a sense, commanders “inspect” their subordinates whenever they seek to ensure that they are physically fit, skilled in the performance of their duties, and properly equipped. For example, mental and physical examinations constitute human-asset inspections just as much as job performance tests, “full field layouts,” and marksmanship trials. Indeed, virtually anything done to evaluate the fighting effectiveness or preparedness of a unit, or an individual, is an inspection for mission preparedness, whether traditionally so named or not.
By the same token, any threat to combat effectiveness or mission preparedness provides a legitimate basis for inspection. Thus, if a commander has an indication that a dangerous biological agent is present on the installation, his duty to discover and neutralize it entails more than humanitarianism: Obviously the commander cannot fulfill his mission if his people are sick or dead. A quantity of unauthorized explosives at large on the installation provides the same threat to personnel and mission. See United States v. Brown, 12 MJ 420 (CMA 1982). A quantity of illegal drugs has the identical effect. Murray v. Haldeman, supra at 78, citing United States v. Williams, 8 USCMA 325, 327, 24 CMR 135, 137 (1957) (“This Court has long recognized ‘the disastrous effects occasioned by the wrongful use of narcotics on the health, morale and fitness for duty of persons in the armed forces.’ ”)
In my view, any time a commander’s probing actions relate directly to the ability of an individual or organization to perform the military mission—as they clearly do here—we have a presumptively valid military inspection. It does not matter whether the commander has reason to suspect that the individual or unit will fail the inspection.
Thus, if the commander hears that Private W.T. Cox III has been selling his TA-50 gear in town, he should be able to in*128spect Cox to be certain he has his field equipment and is ready for combat. If the commander hears that Cox is sick or on drugs, he should be able to have Cox evaluated—including blood or urine testing—to ascertain Cox’s fitness for duty. If the commander hears there is a dangerous substance on his installation, he should be able to go after it to protect the safety and readiness of his personnel. What distinguishes an inspection from a search for the fruits of or evidence of crime is the nexus to the military mission. As long as the action relates to mission security, it should be considered an inspection.
That makes this case easy to decide under Mil.R.Evid. 313. This commander had two types of information. He was told by a local civilian law enforcement official that a number of his servicemembers were regular drug users in town. Indeed, the numbers given represented more than Vioth of the installation staff. In addition, the commander was told that a drug purchase had recently occurred on the installation. In light of this tip—which no one contends amounted to probable cause—the commander acted to neutralize the threat to his personnel and mission. In my opinion, he would have been derelict if he had not. That in itself makes the action reasonable under the Fourth Amendment, in my view. United States v. Morris, 28 MJ 8, 18 (Cox, J., concurring in part and dissenting in part).
As indicated, the presence of a quantity of drugs on a military installation is utterly inimical to accomplishment of the mission. This case is particularly illustrative. Appellant’s unit, in peace time, scored bombers of the Strategic Air Command on their bombing accuracy. (Surely, after Operation Desert Storm, everybody understands the significance of bombing accuracy.) The unit’s wartime mission, of course, was strictly classified. Thus, ridding the installation of drugs was directly tied to mission performance; hence, in my opinion, the action here should qualify as an inspection.
For this reason, I concur in the result.

 32 MJ 664, 666 n. 1 (1991). Indeed, I can find no evidence of record which supports the Court of Military Review’s conclusion that the dog’s alert occurred in the hallway, as opposed to in the room. Certainly as to family housing (where the dogs were run through all quarters— kitchens, living rooms, bedrooms, etc.), there was no claim that the handlers entered only those quarters on which the dogs alerted outside the premises and then only upon further specific command authorization. I am somewhat skeptical that a less intrusive policy was employed in the barracks, and nothing in this record suggests that it was. ["While the MWD team was inspecting Sgt Alexander’s room, MWD ‘Robby’ alerted to the presence of illegal narcotics near Sgt Alexander’s dresser." (Emphasis added.) ] ["We went through all quarters—my quarters included.” (Emphasis added.) ] ["We went through each bedroom, kitchens, the whole bit.” (Emphasis added.) ] [ (Oral stipulation between trial and defense counsel only): "As far as the search of the accused’s room, after the dog alerted on various rooms, the Commander, Lieutenant Colonel Krebs, granted verbal probable cause search authority after talking with the military working dog team to search the rooms." (Emphasis added.)]